DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of species IA, IIA, IIIA, IVA, VA in the telephonic interview held on April 28, 2021 is acknowledged. This election replaces the incomplete election filed previously on April 26, 2021.
	Claims 1-14 remain pending with claims 4, 7-8, 10- 11, and 13-14 being withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 10b in fig. 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojo (US 2015/0208947) in view of Taylor et al. (US 5,456,680, hereinafter “Taylor”).
Regarding claim 1, Tojo discloses elongated device (insertion system 1, fig. 1), comprising: 
an elongated body (insertion portion 3, fig. 1) having a proximal body end portion (“end of the insertion portion 3 on the side of the insertion hole 7 is referred to as a proximal end” [0034]), a distal body end portion (the end of the insertion portion on the side of the distal portion 4, see fig. 1) and a longitudinal fiber lumen (insertion channel 8, fig. 1) extending from the proximal body end portion to the distal body end portion (“insertion channel 8 which communicates at least from the insertion hole 7 to the distal end of the distal portion 4 is provided inside the insertion portion 3” [0034], and as seen in fig. 1), 
an optical shape sensing fiber (shape sensor 60, figs. 1 and 5; “reflective optical fiber sensors as shape sensors (first shape sensors) 60 for detecting the shape” [0048]) extending through the fiber lumen (“the insertion member 10 is provided with reflective optical fiber sensors as shape sensors (first shape sensors) 60” [0048], wherein “insertion member 10 to be 
a socket (distal portion 4, fig. 1; “distal portion 4 described in the present embodiment is made of a hard material” [0033]) arranged at the distal body end portion of the elongated body (“distal portion 4 which is disposed at the distal end of the insertion portion 3 and which is made of a hard member” [0033]), the socket (distal portion 4, fig. 1) having a proximal socket end and a distal socket end and a hole in axial alignment with the fiber lumen (“insertion channel 8 which communicates at least from the insertion hole 7 to the distal end of the distal portion 4 is provided inside the insertion portion 3” [0034], which would necessitate that the distal portion has a proximal socket end in the direction of the insertion portion 3 and a distal socket end in the opposite direction of the insertion portion as the insertion channel continues through to the distal end of the distal portion), wherein the distal fiber end portion is inserted in the hole (the distal fiber end portion would be capable of being inserted into the hole of the distal member 4 as “insertion channel 8 which communicates at least from the insertion hole 7 to the distal end of the distal portion 4” [0034] and the insertion channel 8 is configured to house the optical fiber shape sensor 60 [0035] and [0048], and this is seen in fig. 15).
While Tojo disclose using track insertion member 10 [0089], Tojo does not disclose the socket is radio-opaque so that the socket is visible by X-ray imaging.
However, Taylor, also in the field of insertion devices for optical fibers, does teach the socket (guide portion 20, figs. 1 and 2; col. 4, lines 36-39) arranged at the distal body end portion of the elongated body (outer jacket 18, fig. 1; “distal end of the outer jacket 18 includes a guide portion 20”; col. 4, lines 36-39), wherein the socket is radio-opaque so that the socket is visible 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate that the socket is radio-opaque so that the socket is visible by X-ray imaging because “radiopaque tip marker band 28 [allows] for fluoroscopic visualization of the catheter 10 in situ” (col.4, lines 39-42).
Regarding claim 2, Tojo further discloses the hole (fig. 15, where the fiber optic bundle 65 in inserted) of the socket (fig. 15, distal portion 4; “hard distal portion 4” [0118]) is open at the proximal socket end (left side of distal portion 4 in fig. 15) and closed at the distal socket end (right side of distal portion 4, fig. 15).
Regarding claim 5, Tojo further discloses an inner diameter at least of a proximal end of the hole is equal to an inner diameter of the fiber lumen (“insertion channel 8 which communicates at least from the insertion hole 7 to the distal end of the distal portion 4 is provided inside the insertion portion 3” [0034], wherein the insertion channel 8 corresponds to the fiber lumen in insertion portion 3 and the hole in distal portion 4).
Regarding claim 6, Tojo further discloses the hole is cylindrical (the hole is a portion of the channel 8 [0034] inside the distal portion 4, and as seen in fig. 2, the channel 8 is cylindrical).
Regarding claim 12, Tojo further discloses the socket is stiff enough to resist to bending (“distal portion 4 which is disposed at the distal end of the insertion portion 3 and which is made of a hard member” [0033] and when distal portion 4 is hard, “distal portion 4 does not curve” [0118]).  

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Taylor, as applied to claim 1, in further view of Wong et al. (hereinafter “Wong”).
Regarding claim 3, modified Tojo does not specifically disclose the distal fiber end portion resides in the hole of the socket in free floating fashion.
However, Wong, also in the field of catheters containing shape sensing optical fibers, does teach the distal fiber end portion (“distal tip or termination of the fiber assembly 85” [0104] which is the right end with catheter distal tip 87 as seen in figs. 8B-8C) resides in the hole of the socket in free floating fashion (“fiber assembly 85 can then be inserted into the proximal end of the catheter fiber lumen 84, pulled through the fiber lumen 84 of the catheter, and pulled through the catheter distal tip 87” [0104] wherein “the fiber 85 to remain free to float or slide within the catheter fiber lumen” [0104]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the distal fiber end portion resides in the hole of the socket in free floating fashion in order to provide “no or minimal friction or binding between the fiber and lumen of the elongate instrument” [0073] and therefore avoid damage to the fiber.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Taylor, as applied to claim 1, in further view of Mayse et al. (US 2009/0306644, hereinafter “Mayse”).
Regarding claim 9, modified Tojo does not specifically disclose the socket is embedded in the body.
However, Mayse, also in the field of elongate instruments does teach the socket (distal tip 203, fig. 2A [0082]) is embedded in the body (“embedded distal tip 203” [0088] wherein “elongate assembly 200 includes a distal tip 203 [0082]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Reynolds et al. (US 2007/0114211) pertaining to elongated medical device with an end socket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793